Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William David Sartor on 8/25/2022.

The application has been amended as follows: 

[0055] FIG. 6 shows a schematic plan view or outline of sections which are manufactured according to the invention in accordance with an alternative embodiment.
FIG. 7A shows a schematic plan view of an example embodiment of FIG. 3. 

FIG. 7B shows a schematic plan view of the sections of FIG. 3 when assembled to form an example composite.

[0060] The sections 1A, 1B comprise in each case connecting means 3. The section 1A comprises a multiplicity of grooves 13, for example, as connecting means 3. The section 1B comprises a multiplicity of tongues or projections 12 as connecting means 3 which are of a design which is complementary to, or corresponding to, the described grooves, advantageously in such a way that the sections 1A, 1B, especially before their final substance-bonding connecting, can be arranged and/or prefixed, forming a composite 2 (compare FIG. 2). In the example embodiment of FIG. 3 depicted 

15. (Currently Amended) A method for additive manufacturing of a component, comprising: 	
additively building up a multiplicity of sections for the component by a powder bed-based method, wherein the multiplicity of the sections is provided with complementary connections during the additive building up in such a way that the sections are then connectable to each other in a form-fitting manner
arranging the sections as a composite to form a cavity of the component, wherein the complementary connections of a first section comprise a projection extending away from a planar side surface of the first section configured to engage into a complementary groove recessed into a planar side surface of a second section, so that when the sections are connected to each other in a form-fitting manner along their respective sides, [[ ]]the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces, wherein the projection extends through a portion of the cooling passage, and wherein a multiplicity of sections is mutually fixed after, or during the arranging; and 
additively finishing the component[[;]], wherein material is deposited along a circumferential direction around the composite of the sections by a deposition welding method in such a way that the sections are connected to each other in a substance-bonding manner.

Response to Arguments
	With respect to claim rejection under 35 U.S.C. 112 (a), applicant argues the claimed limitation is supported in the specification. After Examiner discussed with applicant’s representative Sartor in the interview on 8/25/2022, Examiner agrees the claimed limitation is supported in the specification. Therefore the claim rejection under 35 U.S.C. 112 (a) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 15-16, 18-20, 22-26, and 29-31 are indicated.
Reference Suh, Morrison, and Walter on the record are the closest prior arts. Suh teaches a method for additive manufacturing of a component, comprising additively building up a plurality of sections, which each of the sections has complementary connections; arranging the sections to form the component, and additively finishing the component. Reference Morrison teaches a method of manufacturing a composite comprising a projection and a groove connected to each other. Reference Walter teaches a method for additive manufacturing of a component comprising a additively building up a multiplicity of sections and arranging the sections to form a composite.
However, references alone or in combination do not teach or suggest the limitation of  “arranging the sections as a composite to form a cavity of the component, wherein the complementary connections of a first section comprise a projection extending away from a planar side surface of the first section configured to engage into a complementary groove recessed into a planar side surface of a second section, so that when the sections are connected to each other in a form-fitting manner along their respective sides, the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces, wherein the projection extends through a portion of the cooling passage, and wherein a multiplicity of sections is mutually fixed after, or during the arranging” as a whole in claim 1. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet the all limitations in the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761